 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   FRANKIE GREER,                                       Case No.: 3:19-CV-0378-GPC-AGS
11                                       Plaintiff,
                                                          ORDER:
12   v.                                                   (1) DENYING IN PART AND
                                                          GRANTING IN PART
13   COUNTY OF SAN DIEGO, WILLIAM
                                                          DEFENDANTS’ MOTION TO
     GORE, in his individual capacity,
14                                                        DISMISS; and
     ALFRED JOSHUA, in his individual
15   capacity, BARBARA LEE, in her
                                                          (2) DENYING IN PART AND
     individual capacity, and DOES 1–100
16                                                        GRANTING IN PART
                                     Defendants.          DEFENDANTS MOTION TO
17
                                                          STRIKE
18
                                                          [ECF No. 9]
19
20
           Frankie Greer (“Plaintiff”) has sued the County of San Diego (“County”), Sheriff
21
     William Gore of San Diego County (“Gore”), Medical Director for the San Diego
22
     Sheriff’s Department Alfred Joshua (“Joshua”), Medical Administrator for the San Diego
23
     Sheriff’s Department Barbara Lee (“Lee”), and unknown Doe defendants working for the
24
     San Diego County Sheriff’s Department (collectively “Defendants”) for injuries suffered
25
     after falling from a top bunk onto a county jail concrete floor. Plaintiff alleges claims for
26
     violations of his civil rights, common law negligence, violations of the American
27
     Disabilities Act (“ADA”), and violations of 29 U.S.C. § 794(a) (“Rehabilitation Act”).
28

                                                      1
                                                                               3:19-CV-0378-GPC-AGS
 1   ECF No. 1. On June 10, 2019, Defendants filed a motion to dismiss and a motion to
 2   strike paragraphs 56, 60–91, 94–107, 164–66, 192–193, 195, 206, 211–216, 218–226,
 3   231, 250, and 251 from Plaintiff’s complaint. ECF No. 9. The parties have fully briefed
 4   this motion. ECF Nos. 9-1, 13, 14. For the reasons below, Defendants’ motion to
 5   dismiss is DENIED in part and GRANTED in part, ECF No. 14, and the Defendant’s
 6   motion to strike is DENIED in part and GRANTED in part. Id. Plaintiff is granted
 7   leave to amend his ADA and Rehabilitation Act claims.
 8         I. Background
 9                A. Factual Background
10         The instant litigation concerns events following the arrest and booking of Plaintiff
11   into the San Diego Central Jail (“the Jail”) on January 31, 2018. ECF No. 1 at 2.
12   Plaintiff is a U.S. Army veteran who was treated at a VA hospital for seizures and
13   prescribed Levetiracetam to prevent his seizures. Id. After his arrest, Plaintiff informed
14   the intake nurses he suffered from chronic seizures and required medicine that was in his
15   pants. Id. He also asked the jail to assign him a lower bunk, as Plaintiff feared he could
16   fall off a top bunk during a seizure. Id. at 6. The medical staff failed to provide Plaintiff
17   with his Levetiracetam, but they did notate his need for a lower bunk in his paperwork.
18   Id. However, the medical staff failed to place the order for the lower bunk in the Jail
19   Information Management System (“JIMS”), and thus the jail staff assigned Plaintiff a top
20   bunk. Id. After he was assigned a top bunk, Plaintiff asked the jail staff for a lower bed
21   and reported he had previously fallen off from a bed due to a seizure. Id. Without the
22   alert in JIMS, the deputy directed Plaintiff to the top bunk because all other beds were
23   taken. Id.
24         On February 1, 2018, Plaintiff suffered a seizure while on his top bunk and fell off
25   the bed. His head hit the concrete floor and he was rendered unconscious. Id. Cellmates
26   attempted to alert jail staff of Plaintiff’s fall through a cell intercom. Id. However,
27   because the intercom was silenced, his cellmates were unable to contact the deputies. The
28   silent intercom was against jail policy. Id. at 7. The cellmates began yelling, “man

                                                   2
                                                                                3:19-CV-0378-GPC-AGS
 1   down,” but the jail staff did not respond. Id. Fifteen minutes after Plaintiff’s fall, jail
 2   staff conducting regular checks found Plaintiff and called for medical assistance. Id.
 3   Nurse staff arrived six minutes later, and paramedics arrived approximately nine minutes
 4   after the nurses. Id. Hospital records reveal Plaintiff facial fractures, brain bleed, and
 5   respiratory failure. Id. at 3.
 6           In addition, the jail failed to immediately alert Plaintiff’s next of kin about his
 7   injury due to a failure to properly document Plaintiff’s next of kin. Id. at 7. A nurse at
 8   the University of California, San Diego turned to social media to find Plaintiff’s family
 9   and make contact them. For weeks, Plaintiff remained in a coma. Id. When he regained
10   consciousness, he could not recognize family and had suffered significant brain injury.
11   Id. at 7. 1
12                  B. Procedural Background
13           On February 25, 2019, Plaintiff filed his complaint alleging Defendants were
14   deliberately indifferent to his medical needs in violation of 42 U.S.C. § 1983, had failed
15   to train their subordinates, had failed to supervise and discipline employees, had failed to
16   investigate serious institutional failures, and had committed Monell violations. Id. at 1.
17   Plaintiff further alleged common law negligence, violations of 42 U.S.C. § 12101
18   (“ADA”) and 29 U.S.C. § 794(a) (“Rehabilitation Act”). Id.
19           On June 10, 2019, Defendants filed their motion to dismiss claiming Plaintiff
20   failed to state a claim on which relief can be granted as to the individual Defendants;
21   failed to allege sufficient facts to support any § 1983, negligence, ADA or Rehabilitation
22   Act claims; and that the County is immune to state law claims. ECF No. 9-1. In
23   addition, Defendants moved to strike allegations related to prior lawsuits and litigation
24   involving alleged failures to properly monitor and care for inmates. ECF No. 9. On July
25
26
     1
      The Court notes that it is unclear from the record whether Mr. Greer is alive as of July 17, 2019. The
27   complaint references Mr. Greer as to continuing to suffer from his injuries, while also calling him the
     “decedent” and mentioning his death. See ECF No. 1 at 21, 23. Defendants also references Plaintiff’s
28   death and mentions him as the “decedent.” See ECF No. 9-1 at 7, 27.

                                                         3
                                                                                        3:19-CV-0378-GPC-AGS
 1   5, 2019, Plaintiff filed his response to the motion to dismiss and the motion to strike.
 2   ECF No. 13. On July 12, 2019, Defendants filed their reply in support of the motion to
 3   dismiss. ECF No. 14.
 4         II. Defendants’ Motion to Dismiss
 5                A. Legal Standard for Rule 12(b)(6)
 6         A complaint must contain only a “short and plain statement of the claim showing
 7   that the pleader is entitled to relief,” FED. R. CIV. P. 8(a)(2), not “detailed factual
 8   allegations,” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). But this rule
 9   demands more than unadorned accusations; “sufficient factual matter” must make a claim
10   at least plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A party may thus move to
11   dismiss for “failure to state a claim upon which relief can be granted.” FED. R. CIV. P.
12   12(b)(6). The motion may be granted only if the complaint lacks a “cognizable legal
13   theory” or if its factual allegations do not support a cognizable legal theory. Hartmann v.
14   Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1122 (9th Cir. 2013). In making this
15   context-specific evaluation, this court “must presume all factual allegations of the
16   complaint to be true and draw all reasonable inferences in favor of the nonmoving party.”
17   Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). This rule does not apply
18   to “‘a legal conclusion couched as a factual allegation,’” Papasan v. Allain, 478 U.S. 265,
19   286 (1986), nor to “allegations that contradict matters properly subject to judicial notice”
20   or to material attached to or incorporated by reference into the complaint. Sprewell v.
21   Golden State Warriors, 266 F.3d 979, 988–89 (9th Cir. 2001). In addition, Rule 12(b)(6)
22   does not immunize from scrutiny assertions that are “merely conclusory, unwarranted
23   deductions of fact, or unreasonable inferences.” Sprewell v. Golden State Warriors, 266
24   F.3d 979, 988 (9th Cir.), opinion amended on denial of reh’g, 275 F.3d 1187 (9th Cir.
25   2001).
26                B. Discussion
27         Defendants have moved to dismiss the complaint in its entirety. First, Defendants
28   move to dismiss Plaintiff’s § 1983 on the basis that the Complaint fails to adequately

                                                     4
                                                                                  3:19-CV-0378-GPC-AGS
 1   allege supervisory liability against Gore, Dr. Joshua, and Lee. Specifically, Defendants
 2   argue that the § 1983 claims against Gore, Dr. Joshua, and Lee should be dismissed
 3   because Plaintiff does not identify facts that suggest personal participation by the
 4   individual defendants or a sufficient causal connection between Defendants’ actions and
 5   Plaintiff’s injuries. Second, Defendants assert that Plaintiff’s § 1983 claims fail to confer
 6   liability on the County of San Diego under Monell. Third, Defendants contend that they
 7   are immune from Plaintiff’s state law claim for negligence. Fourth, the Defendants
 8   allege that Plaintiff has failed to state a plausible claim for relief under the ADA and the
 9   Rehabilitation Act. Fifth, Defendants argue the Plaintiff’s request for declaratory and
10   injunctive relief are moot. And finally, Defendants motion to strike portions of the
11   pleadings that they believe are immaterial, scandalous, and impertinent. The Court will
12   address each of these arguments in turn.2
13                  1. Supervisory Liability in § 1983 Claims Against the Individual
14                      Defendants
15          “Supervisory liability is imposed against a supervisory official in his individual
16   capacity for his own culpable action or inaction in the training, supervision, or control of
17   his subordinates, for his acquiescence in the constitutional deprivations of which the
18   complaint is made, or for conduct that showed a reckless or callous indifference to the
19   rights of others.” Larez v. City of Los Angeles, 946 F.2d 630, 646 (9th Cir. 1991)
20   (internal citations omitted). A supervisor may be liable if he is either (1) personally
21   involved in the constitutional deprivation; or (2) there is a sufficient causal connection
22   between the supervisor’s wrongful conduct and the constitutional violation. Hansen v.
23   Black, 885 F.2d 642, 646 (9th Cir. 1989). For supervisory officials, liability can exist
24
25
     2
26     The Court notes that the Complaint is sprawling in its scope and unnecessarily duplicative in its claims
     against the County. It combines supervisory official claims with Monell Claims in Counts One through
27   Four and does not provide a clear road map on how the case will proceed through trial. Plaintiff’s
     counsel is directed to file an amended complaint which clearly distinguishes supervisory official claims
28   from Monell claims.

                                                         5
                                                                                         3:19-CV-0378-GPC-AGS
 1   “even without overt personal participation in the offensive act if supervisory officials
 2   implement a policy so deficient that the policy itself is a repudiation of constitutional
 3   rights and is the moving force of the constitutional violation.” Redman v. County of San
 4   Diego, 942 F.d 1435, 1446-47 (9th Cir. 1991) (internal citations omitted). The
 5   supervisor’s participation could include his “own culpable action or inaction in the
 6   training, supervision, or control of his subordinates, his acquiescence in the constitutional
 7   deprivations of which the complaint is made, or conduct that showed a reckless or callous
 8   indifference to the rights of others.” Starr v. Baca, 652 F.3d 1202, 1205-06 (9th Cir.
 9   2011) (internal quotations omitted). To impose this type of supervisory liability, Plaintiff
10   must satisfy two conditions: (1) plead detailed factual allegations that “give fair notice”
11   to the defendant to “enable the opposing party to defend itself effectively”; and (2) plead
12   a theory of liability through these detailed allegations that “must plausibly suggest an
13   entitlement to relief such that it is not unfair to require the opposing party to be subjected
14   to the expense of discovery and continued litigation.” Id. at 1216.
15         Defendants contend that Plaintiff cannot meet these conditions. To impose
16   supervisory liability absent personal participation, Defendants assert that the supervisory
17   official must have known that the policy was so deficient as to be unconstitutional – and
18   then subsequently failed to correct it, resulting in Plaintiff’s injury. ECF No. 9 at 6;
19   Thompkins v. Belt, 828 F.2d 298, 304 (5th Cir. 1987). According to Defendants, Plaintiff
20   fails to allege facts that reveal the personal involvement of supervisory officials, a causal
21   connection between the individual defendants’ actions and Plaintiff’s harms, or a policy
22   that constitutes a repudiation of constitutional rights. Further, the Supervisory
23   Defendants contend that the prior instances relied upon by Plaintiff as providing
24   “knowledge” are so dissimilar that they could not have provided notice to the Individual
25   Defendants of the existence of any unconstitutional policy that caused Plaintiff harm. As
26   a result, Defendants aver that Plaintiff’s § 1983 claims for deliberate indifference against
27   the Individual Defendants should be dismissed.
28

                                                   6
                                                                                3:19-CV-0378-GPC-AGS
 1         Plaintiff counters that he has pled ample facts to support his theory of supervisory
 2   liability absent personal participation. Specifically, Plaintiff relies on Starr, where the
 3   Ninth Circuit held that Los Angeles County Sheriff Baca could be held liable in his
 4   individual capacity for unconstitutional conditions of confinement. In Starr, the Ninth
 5   Circuit found Sheriff Baca to be on notice of the need to take steps to protect inmates
 6   after multiple inmates had been killed or injured as a result of deputies’ misconduct. 652
 7   F.3d 1202, 1205-06 (9th Cir. 2011). The Starr court also found plaintiff’s theory of
 8   liability plausible in large part because there was “no obvious alternative explanation” for
 9   Sheriff Baca’s inaction in the face of his “subordinates’ repeated violations of prisoners’
10   constitutional rights despite being repeatedly confronted with those violations.” Id. As
11   such, plaintiff had plausibly shown that Baca was deliberately indifferent to the plaintiff’s
12   rights when he “acquiesced” through his inaction to the unconstitutional conduct of his
13   subordinates. Id. (Citations Omitted).
14         In the instant case, Plaintiff alleges § 1983 causes of action against the Individual
15   Defendants based upon their deliberate indifference in (1) failing to properly report and
16   respond to serious medical needs, (2) failing to properly train staff, (3) failing to properly
17   supervise and discipline staff; and (4) failing to properly investigate misconduct.
18   Plaintiff contends that the Supervisory Defendants acquiesced through inaction in
19   unconstitutional conduct where they had notice of (1) a CityBeat series reporting that San
20   Diego County had the highest mortality rate among California’s largest jail systems from
21   2007-2012 with deaths of sixty inmates, ECF No. 13 at 9, (2) examples of the failure to
22   coordinate and share critical medical information among personnel, and other widespread
23   problems, id. at 8-13; (3) the understaffing of the Citizen Law Enforcement Review
24   Board (CLERB) and back up in investigating in-custody deaths, id. at 14; (4) a San Diego
25   Grand Jury report which details problems with the Jail Information Management System
26   (JIMS) and its operation, id. 13-14; (5) an 2018 report from Disability Rights California
27   reviewing suicide deaths from 2014-2016, id. at 15; and (6) statistics which show that
28   falling from the top bunk is the most common injury in prisons, constituting 72% of

                                                   7
                                                                                3:19-CV-0378-GPC-AGS
 1   injuries. Id. In view of these repeated errors, problems and failings, Plaintiff contends
 2   that Lee, Joshua, and Sheriff Gore acquiesced in constitutional violations by failing to
 3   offer additional training, supervision, policies, or counseling relating to proper medical
 4   care, cell checks and the use and operation of the JIMS system.
 5          While there is significant factual overlap in the Plaintiff’s claims, he has alleged
 6   separate causes of actions based on the failure to implement remedial measures in
 7   different areas of jail operation. Accordingly, the Court will address the factual basis for
 8   each area of operation.
 9                         a. Deliberate Indifference to Serious Medical Needs
10          Claims for violations of the right to adequate medical care “brought by pretrial
11   detainees against individual defendants under the Fourteenth Amendment” are evaluated
12   under an objective deliberate indifference standard. Castro v. County of Los Angeles, 833
13   F.3d 1060, 1070 (9th Cir. 2016).3 The elements of a pretrial detainee's medical care
14   claim against an individual defendant under the due process clause of the Fourteenth
15   Amendment are: (i) the defendant made an intentional decision with respect to the
16   conditions under which the plaintiff was confined; (ii) those conditions put the plaintiff at
17   substantial risk of suffering serious harm; (iii) the defendant did not take reasonable
18   available measures to abate that risk, even though a reasonable official in the
19   circumstances would have appreciated the high degree of risk involved—making the
20   consequences of the defendant's conduct obvious; and (iv) by not taking such measures,
21   the defendant caused the plaintiff's injuries. Gordon v. Cty. of Orange, 888 F.3d 1118,
22   1125 (9th Cir. 2018), cert. denied sub nom. Cty. of Orange, Cal. v. Gordon, 139 S. Ct.
23   794 (2019). A constitutional violation may take place when the government does not
24   respond to the legitimate medical needs of a detainee whom it has reason to believe
25
26
     3
       There are “no significant distinction between claims alleging inadequate medical care and those
27   alleging inadequate ‘conditions of confinement.’ Indeed, the medical care a prisoner receives is just as
     much a ‘condition’ of his confinement as ... the protection he is afforded against other inmates.” Wilson
28   v. Seiter, 501 U.S. 294, 303 (1991).

                                                         8
                                                                                         3:19-CV-0378-GPC-AGS
 1   suffers from a medical condition requiring medication. See Lolli v. Cty. of Orange, 351
 2   F.3d 410, 420 (9th Cir. 2003)
 3          Plaintiff claims that the Jail medical staff were required to obtain, input and
 4   document full and accurate medical information from inmates. ECF 1 at 17. Medical
 5   staff failed to do so and consequently, Mr. Greer did not receive his prescribed
 6   Levetiraetam for preventing seizures and was assigned an upper bunk. Id. at 16-17.
 7   When he suffered a seizure, Plaintiff fell off the top bunk but was denied timely medical
 8   treatment due to a silenced intercom system and delayed cell checks. Id. at 18. Plaintiff
 9   alleges that Individual Defendants were aware of numerous failures in inputting and
10   documenting inmate medical information such that remedial measures were required and
11   that the Defendants’ inaction caused Plaintiff’s injuries.
12          Individual Defendants assert that there are no facts that they “participated in or
13   directed the violations” or knew that a “policy was so deficient to be unconstitutional and
14   failed to correct it.” ECF. No. 9-1 at 13. They describe Plaintiff’s allegations regarding
15   their knowledge of injuries due to lack of communication as conclusions that are founded
16   upon prior instances that are so dissimilar that they cannot be the basis for knowledge
17   about an unconstitutional policy. Id. Finally, they argue that Plaintiff has failed to
18   establish a connection between any policy and failure to administer seizure medication.
19   Id. at 14.
20           Plaintiff counters that the facts he has alleged in his complaint plausibly show a
21   pattern of failing to communicate critical medical information regarding inmates which
22   was known by the Defendants and which went unaddressed. As to the pattern of
23   unconstitutional violations, he points to the deaths of: (1) Bernard Victorianne, who died
24   due to a drug overdose after staff failed to input information into the JIMS system; (2)
25   Ronnie Sandoval, who also died of an overdose after nurses failed to communicate his
26   medical condition after a shift change; (3) Ruben Nunez, who died after medical staff
27   failed to input critical medical information into JIMS; (4) Heron Moriarty, who
28   committed suicide after jail personnel ignored 28 phone calls from Moriarty’s wife

                                                   9
                                                                                3:19-CV-0378-GPC-AGS
 1   warning about his mental state; (5) Tommy Tucker, who died after jail officials said they
 2   did not know how to access the JIMS system to get vital medical information. In
 3   addition, he relies on a CityBeat series reporting a high mortality rate in the San Diego
 4   County Jail from 2007-2012; a CLERB letter to the Sheriff’s Department expressing
 5   concerns regarding breakdowns in communication during shift changes; the understaffing
 6   of the CLERB and its back up in investigating in-custody deaths; and a Grand Jury report
 7   identifying problems with the JIMS system. Id. at 10–11. 4
 8          Defendants seek to distinguish Starr by noting that the Los Angeles jail received
 9   several reports, including one from the Department of Justice in 1996, about the assaults
10   that had occurred in the jail, but did nothing to rectify them. Id. at 1209. To be placed on
11   notice, Defendants assert they had to receive and ignore official reports. Under this view,
12   media reports, statistics, and Citizen Law Enforcement Review Board (“CLERB”) reports
13   cited by Plaintiff are not enough to provide adequate notice. ECF No. 14 at 3.
14          The Court rejects the view that only official internal and external reports can
15   provide notice to supervisory officials to support a constitutional violation under
16   supervisory liability. What is important is whether supervisory officials are made aware
17   of problems that require attention by supervisory officials in order to protect the lives of
18   inmates. While notice can be provided in different ways, some of the forms relied upon
19   by Plaintiff are deficient. As to the CityBeat series that reported the mortality rate at San
20   Diego county jails, it does not identify a specific problem or constitutional violation
21   relating to medical care. Meanwhile, with respect to understaffing at the CLERB, there is
22
23
24   4
       Plaintiff also relies on a 2018 Disabilities Rights California (“DRC”) report which found that the jail
25   suffered many deficiencies in its clinical and referral evaluation practices. ECF No. 13 at 8. Namely,
     the DRC found the jails failed to properly handle the intake of inmates, address housing placements, and
26   coordinate communication between the various staffs. Id. at 13. Plaintiff has failed to allege that the
     2018 DRC report existed prior to Plaintiff’s February 2018 fall or that the Individual Defendants were
27   aware of the contents of the report before Plaintiff’s fall. Plaintiff also cites CLERB reports that made
     multiple recommendations to Defendants to make the jail safer, but that they ignored these reports. Id. at
28   14-15.

                                                         10
                                                                                         3:19-CV-0378-GPC-AGS
 1   no indication of how this understaffing was made known to the Individual Defendants
 2   and how it is related to a failure to provide medical care. However, as to the five specific
 3   incidents identified above, the Grand Jury Report and CLERB letter, these materials
 4   provided notice and plausibly support the conclusion that the Supervising Defendants
 5   knew or should have known that jail staff did not properly enter information into the
 6   JIMS system and did not properly communicate critical medical information to other jail
 7   staff as to violate the constitutional rights of inmates. Because there is no obvious
 8   alternative explanation for the inaction by the Supervising Defendants, Plaintiff has
 9   plausibly alleged acquiescence in an unconstitutional practice, custom or pattern.
10           Plaintiff must also show that the inaction by the Supervising Defendants caused
11   Plaintiff’s injuries. Gordon v. Cty. of Orange, 888 F.3d at 1125. Here, Plaintiff has
12   alleged that jail staff repeatedly failed to input and communicate medical needs of
13   inmates, that the Supervising Defendants were aware of the problem and did nothing, and
14   that the failure to take corrective action led to the denial of adequate medical care to the
15   Plaintiff. These allegations plausibly show a causal connection between the Individual
16   Defendants’ inaction and Plaintiff’s injuries. Consequently, the Court finds Plaintiff has
17   sufficiently alleged a failure to obtain, input and document full and accurate medical
18   information of which the Individual Defendants were aware and which caused Plaintiff
19   harm.
20                        b. Failure to Properly Train Under § 1983
21           In his second cause of action, Plaintiff alleges that the Individual Defendants failed
22   to provide adequate and proper training necessary to educate deputies and medical staff
23   as to the constitutional rights of inmates in order to prevent the consistent and systematic
24   failure to provide medical care. ECF 1 at 21-23. Specifically, Plaintiff claims that the
25   Defendants were aware of a widespread pattern and long history of failure to
26   communicate inmate’s critical medical history. Id. The complaint adds that staff either
27   did not know how to use the JIMS system or were failing to document critical
28   information. Id. at 23. In addition, because inmates had been sustaining serious injuries

                                                   11
                                                                                3:19-CV-0378-GPC-AGS
 1   from falling off the top bunk, the Defendants knew that patients suffering from seizure
 2   disorders could not be placed on the top bunk for obvious medical reasons. Id. Finally,
 3   Plaintiff asserts that corrections staff failed to conduct proper cell checks, lied about cell
 4   checks and were unable to perform cell checks due to understaffing.
 5          Individual Defendants argues that Plaintiff merely states conclusions but has failed
 6   to allege sufficient facts to support a plausible claim for failure to properly train under §
 7   1983. ECF 9-1 at 14. Defendants further claim that there is a dearth of specifics as to
 8   how the individually named Defendants knew of a pattern and history of a failure to
 9   communicate medical history, failure to conduct proper cell checks or improper
10   placement of inmates suffering from seizures on top bunks. Id. Without these details,
11   Defendants argue that Plaintiff cannot show his injuries stemmed from Defendants’
12   failure to train which Defendants knew or should have known would result in Plaintiff’s
13   injuries from a failure to provide medical care. See Johnson v. Duffy. 588 F.2d 740, 743–
14   744 (9th Cir. 1978) (requisite causal connection established by setting in motion a series
15   of acts by others which the actor knows or reasonably should know would cause others to
16   inflict the constitutional injury).
17          This failure to train cause of action shares a number of allegations with the denial
18   of medical care claim discussed above as it relates to failures to input and communicate
19   critical medical information. Here, as there, the reports and incidents presented by
20   Plaintiff plausibly show that Individual Defendants were placed on notice that their
21   medical and reporting policies produced unconstitutional conditions of confinement
22   which required remedial measures to cure, including the proper training of jail staff on
23   the input and communication of inmate medical information.
24          As to communication of medical information, Defendants assert that Plaintiff has
25   failed to identify any deficiencies that are sufficiently related to his injuries. The Ninth
26   Circuit has observed that “[t]he requisite causal connection can be established not only by
27   some kind of direct personal participation in the deprivation, but also by setting in motion
28   a series of acts by others which the actor knows or reasonably should know would cause

                                                   12
                                                                                3:19-CV-0378-GPC-AGS
 1   others to inflict the constitutional injury.” Johnson v. Duffy, 588 F.2d 740, 743-44 (9th
 2   Cir. 1978). Here, Plaintiff has identified repeated failures to properly communicate
 3   medical information and emergencies which harmed other inmates. These deficiencies
 4   were known or should have been known by the Individual Defendants and the failure to
 5   remedy the constitutional violations by providing adequate training plausibly led to
 6   Plaintiff’s injuries.
 7          As to failures to conduct proper cell checks, Plaintiff’s complaint relies on the
 8   deaths of three inmates as placing the Supervising Defendants on notice of the existence
 9   of constitutional violations and the need for training: (1) Bernard Victorianne, who died
10   in 2012 due to a drug overdose when staff failed to conduct a proper cell check after an
11   inmate reported Mr. Victorianne was not breathing; (2) Daniel Sisson who died in 2011
12   from an acute asthma attack exacerbated by drug withdrawal after jail staff failed to
13   monitor him in spite of observed signs that he was experiencing withdrawals; (3)
14   Kristopher NeSmith who committed suicide in 2014 after jail staff performed a cell check
15   and observed a bedsheet fashioned into a rope and took no additional steps to protect
16   NeSmith. These three isolated instances over the course of the last eight years relate to
17   the frequency and adequacy of cell checks and are insufficiently numerous or indicative
18   of constitutional violations to provide notice of the need for further training on the
19   conducting of cell checks.
20          Likewise, with respect to the claim that inmates suffering from seizures were
21   assigned top bunks, Plaintiff has failed to provide any prior case where an inmate
22   suffering from seizures had fallen from an upper bunk. Instead, Plaintiff cites one
23   individual, George Bryan, who fell off the top bunk in December 2017 and severely
24   injured himself. The law requires more than one documented case to provide supervising
25   officers with fair notice of ongoing constitutional violations. In addition, Plaintiff cites
26   an unidentified “comprehensive study of emergency room visitors” which identifies
27   falling out of a bunk bed as the most common injury treated in emergency rooms. ECF
28   No. 1 at 7. There is no indication that the study relates to San Diego county jails or that

                                                   13
                                                                                3:19-CV-0378-GPC-AGS
 1   the Defendants were aware of it. Given the inadequate notice of a constitutional
 2   violation, the allegations are insufficient to establish a claim for failure to train related to
 3   placement of inmates in upper bunks.
 4         In sum, Individual Defendants had notice of the need to train their subordinates
 5   with respect to adequate medical care, communication of medical conditions and the use
 6   of JIMS. Defendant’s inaction in providing training in these areas, like in Starr,
 7   plausibly alleges deliberate indifference to Plaintiff’s medical needs through
 8   “acquiescence in the constitutional deprivations.” Starr, 652 F.3d 1202, 1205-06 (2011).
 9                       c. Failure to Properly Supervise and Discipline Under § 1983
10         Plaintiff’s third cause of action alleges that Defendants failed to properly supervise
11   and discipline subordinates as to the need to communicate critical information and need
12   to provide adequate care. ECF No. 1 at 25. Further, he claims that Defendants refused to
13   investigate misconduct and took no remedial steps against deputies and medical staff. Id.
14   According to Plaintiff, Defendants were aware of a long series of wrongful deaths from
15   lack of medical care and that jail staff were improperly monitoring housing units and
16   failing to properly perform cell checks. Id. Thus, Plaintiff concludes that the various
17   named Defendants were on notice that they had failed to properly supervise, discipline,
18   and investigate.
19         Relying on Iqbal, Defendants claim that these allegations are conclusory and lack
20   the factual basis to state a claim. Iqbal, 556 U.S. at 677. In addition, Defendants claim
21   that the Plaintiff relies on examples that are dissimilar from the incident. ECF No. 9-1 at
22   15-16. Further, Defendants assert that the Plaintiff has failed to show that any actions by
23   the individually named Defendants was a “’moving force’” behind any constitutional
24   violation. ECF No. 9-1 at 16. (Internal Citations Omitted).
25         As before, the Court finds that Plaintiff has sufficiently shown that the jail staff
26   committed constitutional violations in the failure to input and communicate critical
27   medical information and that this failure was made known to the individual Defendants
28   and plausibly led to Plaintiff’s injuries. These facts would have placed a reasonable

                                                    14
                                                                                  3:19-CV-0378-GPC-AGS
 1   person on notice that improved supervision and proper discipline were required as a
 2   response to these constitutional violations. Under the standards set forth in Starr,
 3   Plaintiff has successfully alleged enough to support a claim under Rule 12(b)(6) on
 4   failure to supervise, and discipline.
 5                       d. Failure to Investigate
 6         As his final § 1983 claim against the Individual Defendants, Plaintiff alleges that
 7   Defendant failed to properly investigate misconduct by maintaining a policy of not
 8   obtaining accurate and timely reports from witnesses and maintained a de facto policy of
 9   allowing investigators to intimidate witnesses and summarize interviews of inmates in a
10   manner to distort the actual recorded statements of witnesses. ECF 1 at 26-27. Plaintiff
11   alleges in an expansive fashion that the Individual Defendants have historically and
12   systematically engaged in a pattern of failing to properly investigate misconduct. Id. at
13   27. Plaintiff points to de facto policies of failing to investigate in-custody deaths, failing
14   to notify CLERB of in-custody deaths and maintaining an ineffective system where
15   Internal Affairs and CLERB are unauthorized to investigate medical staff misconduct.
16         Defendants once again rely on Iqbal to assert that the allegations are conclusory
17   and dissimilar. The Court agrees that many of the allegations are conclusory. More
18   problematic is the failure to tie the alleged failures to investigate with the Plaintiff’s
19   injuries. As a starting point, the Court observes that Plaintiff is not alleging a failure to
20   investigate breakdowns in communicating critical medical information. Instead, Plaintiff
21   alleges in a conclusory fashion that families of inmates were provided limited
22   information regarding the deaths of their loved ones which was part of a pattern of
23   conduct to cover up their misconduct. ECF No. 1 at 27-31. Assuming this is true, any
24   failure to provide information to family members involves the failure to input critical
25   information and not a failure to investigate misconduct. Similarly, there are insufficient
26   allegations which tie the alleged failures to the Plaintiff’s injuries.
27         However, the Court finds that it is possible that Plaintiff can cure these defects so
28   the dismissal of this claim is WITHOUT PREJUDICE.

                                                    15
                                                                                 3:19-CV-0378-GPC-AGS
 1                  2. Claims Against the County Under Monell and § 1983 for Failure to
 2                      Train, Supervise, and Discipline
 3          Defendants also move to dismiss Plaintiff’s § 1983 claims against the County of
 4   San Diego. They claim that the Plaintiff’s first cause of action for indifference to medical
 5   needs is duplicative of the Monell claims. In addition, Defendants contend that the other
 6   claims § 1983 claims against the County for failure to train, failure to supervise, failure to
 7   discipline, and failure to investigate must be dismissed because Plaintiff has not pled
 8   adequate facts to demonstrate causation or a pattern of similar constitutional violations.
 9   Finally, Defendants argue that the Monell claims lack a sufficient factual basis for
10   municipal liability. The Court will address each of these arguments in turn.
11                         a. Duplicity of Plaintiff’s Monell Claim and the § 1983 Claim for
12                             Deliberate Indifference Against the County
13          The Defendant County moves to dismiss Plaintiff’s first claim for deliberate
14   indifference to serious medical needs on the ground that it duplicates his Monell claim
15   contained in the fifth cause of action. ECF No. 9-1 at 17. The County points out that
16   both claims are based on the claim that Plaintiff’s injuries were the product of the
17   County’s de facto policies that resulted in a pattern of constitutional violations to
18   detainees which was closely related to the ultimate injuries sustained by Plaintiff. Id.
19          In his opposition papers, Plaintiff fails to address this argument. The Court
20   concurs that both causes of action are predicated upon Monell liability. 5 Indeed, Monell
21   liability is the only means that the County can be held liable for the actions of its
22   employees. Count 1 alleges, among other things, a pattern of deliberate indifference to
23   inmates’ serious medical needs while Count 5 includes the same alleged pattern of
24
25   5
       The County’s moves to dismiss the first cause of action because it is duplicative of his Monell cause of
26   action. The Court agrees but also observes that this argument applies equally to the second, third and
     fourth causes of action. These three causes of action are also duplicative of the claims contained in the
27   Monell cause of action. However, in that the County has not challenged these additional claims as
     duplicative, the Court will not sua sponte dismiss these claims as to the County and will address each
28   claim in section II(B)(2)(b).

                                                         16
                                                                                         3:19-CV-0378-GPC-AGS
 1   deliberate indifference to the constitutional rights of pretrial detainees. ECF No. 1 at 31-
 2   32. Accordingly, the Court finds that Plaintiff’s first claim against the County is
 3   essentially duplicative of his Monell cause of action and will DISMISS the first claim
 4   against the County for deliberate indifference to serious medical needs.
 5                       b. Causation and Pattern of Constitutional Violations in Claims
 6                          Against the County
 7         Next, the County argues that Plaintiff’s second, third, fourth, and fifth claims
 8   against it should be dismissed because they lack factual allegations setting forth causation
 9   or a pattern of similar constitutional violations. The County submit that under § 1983, a
10   municipality can only be sued directly if the alleged unconstitutional conduct is the result
11   of an official policy, the Monell model – or a pervasive practice, the Canton model – and
12   when the policy or practice was the “moving force” behind the violation. See Canton v.
13   Harris, 489 U.S. 378-390-91 (1989); Brown, 520 U.S. at 404; Trevino v. Gates, 99 F.3d
14   911, 918 (9th Cir. 1996). For cases involving a pervasive practice, the County notes that
15   a plaintiff must prove a pattern of similar constitutional violations from which it can be
16   plausibly shown that the challenged practice or custom was the moving force of the
17   constitutional violation – and that municipal decision makers were on notice. See Brown
18   at 407-08. In this case, Defendants proffer that Plaintiff has not established that the
19   constitutional violations resulted from an official policy under Monell. Defendants also
20   aver that that Plaintiff can show neither a pervasive pattern of constitutional violations
21   similar to the one Mr. Greer experienced nor that a pervasive practice caused the present
22   violations.
23         Plaintiff asserts that the County “deliberately conflates the specific medical harm
24   suffered with the Constitutional violations which caused the harm,” misrepresenting the
25   holding of Brown. ECF No. 13 at 19; see also Brown, 520 U.S. 407-08. Specifically,
26   Plaintiff argues that Brown never equates a “pattern of similar constitutional violation”
27   with “multiple instances of harm.” Id. (Emphasis in original). Rather, Brown, in
28   discussing Canton, 489 U.S. at 390, also reiterates that municipalities may be held liable

                                                  17
                                                                                3:19-CV-0378-GPC-AGS
 1   when “policymakers were aware of, and acquiesced in, a pattern of constitutional
 2   violations.” Brown at 407. (Internal citations omitted). Moreover, Plaintiff points out
 3   that “municipalities’ “continued adherence to an approach that they know or should know
 4   has failed to prevent tortious conduct by employees” can establish the requisite deliberate
 5   indifference for imposition of municipal liability. ECF No. 13 at 20; Brown at 407.
 6   Thus, Brown “makes clear that the dispositive inquiry is the repeated derivation of a
 7   federally-protected right, not the specific harm inflicted by each deprivation.” ECF No.
 8   13 at 20.
 9         Here, Plaintiff argues that the County violated inmates’ Fourteenth Amendment
10   rights to adequate medical care as a result of the Jail’s failure to communicate critical
11   conditions. This known pervasive practice led to a “pattern of similar constitutional
12   violation” that, although resulting in different harms to different detainees, constituted a
13   de facto policy of deliberate indifference. Plaintiff submits that a common constitutional
14   violation promulgated harms to numerous detainees, including himself. As such, Plaintiff
15   counters that he has established a pervasive pattern of common constitutional violations
16   through the County’s de facto policies and in turn, can confer municipal liability.
17         The Court agrees. To trigger municipal liability under Monell and Brown in the
18   absence of an official policy, Plaintiff must demonstrate a known pattern of similar
19   constitutional violations that resulted from a challenged custom or pervasive practice. In
20   this case, Plaintiff has pled that municipal policymakers were aware of and acquiesced in
21   a pattern of constitutional violations. His Complaint is supported by specific instances of
22   death and injury to inmates due to the denial of needed medical care. These repeated
23   incidences allegedly resulted from Jail staff’s failures to communicate medical needs and
24   coordinate care for inmates’ known medical conditions. In addition, Plaintiff has detailed
25   that injuries resulted on multiple occasions through SDCJ’s failure to train and supervise
26   subordinates with respect to the communication of critical medical information; failure to
27   train and supervise subordinates on the use of JIMS; the failure to render medical care to
28   inmates in dire medical need; and failure to discipline staff on these matters.

                                                   18
                                                                               3:19-CV-0378-GPC-AGS
 1         Because these detailed factual allegations offer a plausible theory of pattern and
 2   causation, the Plaintiff’s claims against the County survive a 12(b)(6) motion to dismiss.
 3                  3. Count 4: Common Law Negligence
 4         Defendants also challenge Plaintiff’s negligence cause of action, arguing that the
 5   individually named Defendants had no cognizable legal duty towards the Plaintiff and
 6   that the County is immune from liability due to California Government Code §
 7   844.6(a)(2).
 8                       a. Individual Defendants’ Duty to Plaintiff
 9         California law follows the common law as to the tort of negligence and requires
10   Plaintiff to allege that Defendants had a duty of care, that the duty was breached, that this
11   breach of duty was the cause in fact and the proximate cause of Plaintiff’s harm, and that
12   Plaintiff suffered resulting damages. See Ladd v. Cty. of San Mateo, 12 Cal. 4th 913, 917
13   (1996).
14         Individual Defendants claim that Plaintiff failed to allege that they owed him a
15   duty of care. Based upon their reading of the complaint, Defendants argue that the only
16   identified duty of care owed by the three individual Defendants are based upon the ADA
17   and Rehabilitation Act which only place a duty on municipalities, not on individuals.
18   ECF No. 9-1 at 24. Plaintiff does not respond to this argument and, accordingly, the
19   Court GRANTS the Individual Defendants’ motion to dismiss a negligence claim
20   premised upon a duty arising out of the ADA and Rehabilitation Act. Because it is
21   possible that Plaintiff might overcome the defects detailed herein, dismissal is
22   WITHOUT PREJUDICE.
23         However, a fair reading of the complaint discloses more than an alleged duty
24   arising out of the ADA and Rehabilitation Act. Plaintiff also claims that Defendants had
25   a duty to act with ordinary care and prudence so as not to cause harm or injury to others.
26   Because pretrial detainees are nearly completely dependent on the jail’s staff and
27   administration and have limited ability to shield themselves from harm and risk, it is
28   necessarily incumbent on jail staff to ensure proper medical care of prisoners. Plaintiff

                                                  19
                                                                               3:19-CV-0378-GPC-AGS
 1   alleges that Defendants negligently failed to properly document his serious medical
 2   condition, failed to communicate the need to monitor, failed to provide any medical care
 3   for a serious condition and failed to respond promptly to calls for medical care following
 4   Plaintiff’s fall. ECF 1 at 33. Defendants do not address this duty of care in their motion
 5   to dismiss. As such, the motion to dismiss is DENIED as to a duty to care owed to
 6   pretrial detainees.
 7                         b. County’s Claim of Immunity Under Government Code §
 8                           844.6(a)(2) and § 845.2
 9         Next, Defendants claim that under California Government Code § 844.6(a)(2) and
10   § 845.2 they are immune from liability. Government Code section 844.6(a)(2) is part of
11   the California Tort Claims Act (Gov. Code, § 810 et seq.). The Tort Claims Act provides
12   that “[e]xcept as otherwise provided by statute,” “[a] public entity is not liable for an
13   injury.” (Gov. Code, § 815.) (2) “[T]he intent of the [Tort Claims Act] is not to expand
14   the rights of plaintiffs in suits against governmental entities, but to confine potential
15   governmental liability to rigidly delineated circumstances ....” Brown v. Poway Unified
16   School Dist. (1993) 4 Cal.4th 820, 829. California Government Code § 844.6(a)(2)
17   states: “a public entity is not liable for . . . (2) An injury to any prisoner.” Citing the
18   California Supreme Court, Defendants argue that the County is immune from suit based
19   on the tort of negligence. See Teter v. City of Newport Beach, 30 Cal. 4th 446, 448–49
20   (2003) (holding that municipalities are immune from suit based on injuries done to
21   prisoners except for explicitly enumerated exceptions such as § 845.6).
22         California Government Code § 845.2 provides, “neither a public entity nor a public
23   employee is liable for . . . failure to provide sufficient equipment, personnel, or facilities.”
24   Defendants argue that to the extent that Plaintiff’s claim is based upon the inadequacy of
25   jail staffing and facilities, his claims are barred. The Court agrees that § 845.2 provides
26   immunity under the stated circumstances. However, it is plain that Plaintiff’s claims go
27   beyond the inadequacy of jail staffing and inadequate facilities. Consequently,
28

                                                    20
                                                                                 3:19-CV-0378-GPC-AGS
 1   Defendants cannot show that they are entitled to immunity as to all of the claimed
 2   negligent acts alleged.
 3         As to Defendant’s § 844.6 defense, Plaintiff counters by citing California
 4   Government Code § 845.6, which states that an employee and public entity “is liable if
 5   the employee knows or has reason to know that the prisoner is in need of immediate
 6   medical care and fails to take reasonable action to summon such medical care.” To
 7   bolster his argument, Plaintiff refers to Lucas v. Cty. Of Los Angeles, where the
 8   California Appellate Court found that “reason to know” is an objective standard that
 9   should be left to the finder of fact to determine liability. 47 Cal. App. 4th 277, 288
10   (1996). “Section 845.6 places the burden on the governmental entity, not the individual.
11   It is as special statute which creates liability . . . a special burden to be borne by public
12   entities under limited circumstances.” Zeilman v. Cty. of Kern, 168 Cal. App. 3d 1174,
13   1186 (1985) (Citations Omitted). Thus, Plaintiff concludes that his claim falls into one of
14   the specifically enumerated exemptions put forth by the California Supreme Court, and
15   that the extent of Plaintiff’s damages that were caused by Defendants alleged delayed
16   response to his injury is a matter of fact for the jury.
17         Here, at least in part, Plaintiff’s negligence claim falls under a specifically
18   enumerated exemption that confers municipal liability. Although the County may not be
19   liable under California law for negligence as to every event or failure to act leading up to
20   Plaintiff’s seizure and fall from his bed, the County may be held liable for any harm
21   caused by their delayed response to his fall and resulting injuries. Plaintiff has alleged
22   that crucial minutes to provide aid were lost following his fall from his bed because jail
23   staff did not timely respond to his cellmates attempts to communicate with them through
24   a touch screen system where an audio alert was allegedly set to mute. The failure to
25   respond to a touchscreen alert plausibly alleges that the County had a “reason to know”
26   that medical attention was required and leave the County liable for damages under §
27   845.6. It is not for the Court to decide, as Defendants ask in their reply, whether jail staff
28   actually had “reason to know” Plaintiff had fallen from his bed and had been critically

                                                    21
                                                                                 3:19-CV-0378-GPC-AGS
 1   injured. A motion to dismiss tests the plausibility of a claim and, here, Plaintiff has
 2   sufficiently alleged a delayed response to his injury which caused him harm and
 3   establishes liability under California Code § 845.6.
 4                       4. Merits of the ADA and Rehabilitation Act Claims
 5         Defendants argue Plaintiff has failed to allege the facts necessary to state ADA or
 6   Rehabilitation Act (“RA”) claims. The Ninth Circuit has found,
 7         To state a claim under Title II of the ADA, the plaintiff must allege: (1) he is an
           individual with a disability; (2) he is otherwise qualified to participate in or receive
 8
           the benefit of some public entity’s services, programs, or activities; (3) he was
 9         either excluded from participation in or denied the benefits of the public entity’s
           services, programs, or activities or was otherwise discriminated against by the
10
           public entity’s services; (4) such exclusion, denial of benefits, or discrimination
11         was by reason of disability. Simmons v. Navajo City, Ariz., 609 F.3d 1011, 1021
           (9th Cir. 2010).
12
13   Here, Defendants assert Plaintiff’s complaint fails to adequately allege that Plaintiff was
14   denied the benefit of government services “by reason of his disability.” Specifically,
15   Defendants challenge Plaintiff’s claims by asserting that a seizure disorder does not
16   render a person disabled under the ADA and RA. In addition, Defendants allege that Mr.
17   Greer has failed to plead facts to satisfy the third element of the ADA – that Plaintiff was
18   either excluded from participation in, or denied the benefits of, the Central Jail’s services,
19   programs, or activities, or otherwise discriminated against by the Central Jail. Without
20   such allegations of discrimination, Defendants argue Plaintiff’s claim fails.
21         Plaintiff claims that a seizure disorder qualifies as a physical impairment that
22   would render Mr. Greer disabled. It is established law that a pretrial detainee has a
23   Fourteenth Amendment right to a bed or mattress. Thompson v. Los Angeles, 885 F.2d
24   1439, 1448 (9th Cir. 1989), abrogated on other grounds by Bull v. City & County of San
25   Francisco, 595 F.3d 964, 981 (9th Cir. 2010). Due to chronic seizures, Mr. Greer
26   required a bottom bunk due to enjoy the benefit of the bed. Plaintiff surmises that the Jail
27   staff’s decision to deny him a bottom bunk was deliberate, since Mr. Greer was placed in
28   a top bunk even after he requested accommodation. As such, jail staff’s failure to

                                                   22
                                                                               3:19-CV-0378-GPC-AGS
 1   accommodate Plaintiff despite his request thus demonstrates the requisite discrimination
 2   “by reason of disability.”
 3         The Ninth Circuit has held that a plaintiff must “prove that the alleged exclusion
 4   from participation . . . was ‘solely by reason of disability.’” Weinreich v. Los Angeles
 5   Cty. Metro. Transp. Auth., 114 F.3d 976, 978–79 (1997). Other districts in California
 6   have similarly applied the Ninth Circuit’s rule to prison ADA and Rehabilitation Act
 7   cases. See e.g. Arreola v. Cal. Dep’t of Corr. & Rehab., Case No. 16-cv-03133-JD, 2017
 8   WL 1196802 (N.D. Cal. Mar. 31, 2017) (granting judgment on the pleadings in favor of
 9   the Defendants on a prisoners’ ADA claim when he failed to allege that the prison had
10   discriminated against him solely on the basis of disability). Moreover, courts have found
11   that a seizure disorder alone may not be enough to qualify as disability under the ADA.
12   See Ramos-Echevarria v. Plc/us, Inc., 698 F. Supp. 2d 262, 270 (D.P.R. 2010) (aff’d 659
13   8 F.3d 182 (1st Cir. 2011); see also White v. Sears, Roebuck & Co., 2009 WL 1140434
14   (E.D.N.Y. Apr. 27, 2009) (finding that an individual is not “disabled” under the ADA
15   simply upon diagnosis of a seizure disorder). Instead, “a ‘disability’ exists only when an
16   impairment ‘substantially limits’ a major life activity, not where it ‘might,’ ‘could,’ or
17   ‘would’ be substantially limiting if impairment is corrected by medication or other
18   measures does not have an impairment that presently ‘substantially limits’ a major life
19   activity. To be sure, a person whose physical or mental impairment is corrected by
20   mitigating measures still has an impairment, but if the impairment is corrected it does not
21   ‘substantially limi[t] ‘ a major life activity.” Sutton v. United Airlines, Inc., 527 U.S.
22   471, 482-83 (1999).
23          It is unclear through Plaintiff’s Complaint whether Mr. Greer is a disabled person
24   under the ADA or Rehabilitation Act. As pled, Plaintiff does not indicate that that his
25   seizure disorder “substantially limits” any major life activity. The Complaint provides
26   factual assertions that indicate Plaintiff’s seizure disorder may prevent him from certain
27   activities, such as sleeping in a top bunk without medication. But there is no suggestion
28

                                                   23
                                                                                3:19-CV-0378-GPC-AGS
 1   that Plaintiff was unable to physically access – or sleep in – the top bunk or that his
 2   impairment could not be corrected by mitigating measures, such as his medication.
 3         In addition, Plaintiff’s Complaint specifically mentions that jail staff placed him
 4   into a top bunk because there were no more beds available. ECF No. 1 at 6. Plaintiff
 5   notably does not offer any allegation that the decision to put him in a top bunk had
 6   anything to do with any other factors other than indifference coupled with availability.
 7   This allegation does not sufficiently establish that Defendants denial of Plaintiff’s request
 8   was “by way of [his] disability.” Simmons at 1021. In fact, the Complaint suggests that
 9   Plaintiff was not given a bottom bunk due to a disability, but rather because the
10   corrections staff did not have knowledge of his special housing requirement. As such,
11   Plaintiff has not provided sufficient facts for the claim that he was treated differently or
12   excluded from a benefit on the basis of discriminatory animus.
13         Accordingly, the Court GRANTS this portion of Defendant’s motion to dismiss
14   Plaintiff’s ADA and RA claims. Since it is possible that Plaintiff might overcome the
15   defects detailed herein, dismissal is WITHOUT PREJUDICE.
16                       5. Motion to Dismiss Plaintiff’s Request of Declaratory and
17                          Injunctive Relief
18         Defendants move to dismiss Plaintiff’s motion for declaratory and injunctive relief
19   because they are moot. Since Plaintiff is no longer in their custody and the damage done
20   to Plaintiff cannot be undone, Defendants argue that declaratory and injunctive relief
21   would have no impact on Plaintiff’s claims and are thus moot. Plaintiff does not offer an
22   explanation in his response as to why he requested the relief, nor how it would affect his
23   claim. Thus, the Court will GRANT Defendants’ motion to dismiss Plaintiff’s request
24   for declaratory and injunctive relief.
25                       6. Motion to Strike
26         The final issue before the Court is Defendant’s motion to strike paragraphs 56, 60–
27   91, 94–107, 164–66, 192–193, 195, 206, 211–216, 218–226, 231, 250, and 251 of
28   Plaintiff’s complaint. Defendants claim that the Court should strike the material as it is

                                                   24
                                                                                3:19-CV-0378-GPC-AGS
 1   immaterial, scandalous, and impertinent as per the Federal Rules of Civil Procedure
 2   12(f).
 3            Upon motion by a party, the Court may strike “any insufficient defense or any
 4   redundant, immaterial, impertinent, or scandalous matter” from any pleading. Fed. R.
 5   Civ. P. 12(f). “‘Immaterial’ matter is that which has no essential or important relationship
 6   to the claim for relief or the defenses being pleaded.” Fantasy, Inc. v. Fogerty, 984 F.2d
 7   1524, 1527 (9th Cir. 1993) (citation omitted), rev'd on other grounds, Fogerty v. Fantasy,
 8   Inc., 510 U.S. 517 (1994). “Impertinent” matter includes “statements that do not pertain,
 9   and are not necessary, to the issues in question.” Id.
10            “Motions to strike are generally regarded with disfavor because of the limited
11   importance of pleading in federal practice, and because they are often used as a delaying
12   tactic.” Neilson v. Union Bank of Cal., 290 F. Supp. 2d 1101, 1152 (C.D. Cal. 2003).
13   A Rule 12(f) motion should only be granted when it is “clear that [a matter] can have no
14   possible bearing on the subject matter of the litigation.” Ill. Nat'l Ins. Co. v. Nordic PCL
15   Constr., Inc., 870 F. Supp. 2d 1015, 1039 (D. Haw. 2012). A court may not resolve any
16   disputed or substantial factual or legal issues. Whittlestone, Inc. v. Handi-Craft Co., 618
17   F.3d 970, 973 (9th Cir. 2010). If there is any doubt whether the allegations might bear on
18   an issue in the litigation, the court should deny the motion. In re 2TheMart.com, Inc. Sec.
19   Litig., 114 F. Supp. 2d 955, 965 (C.D. Cal. 2000). Ultimately, the decision whether to
20   grant a Rule 12(f) motion is in the district court’s discretion. Cortina v. Goya Foods,
21   Inc., 94 F. Supp. 3d 1174, 1182 (S.D. Cal. 2015).
22            Defendants argue that the other incidents at the prison, the statistics cited by
23   Plaintiff, and the various press releases are all completely unrelated to Plaintiff’s case and
24   are used to prejudice the Court against the Defendants. Plaintiff argues that these sources
25   are necessary in order to plead the facts required of a Monell claim.
26            In this case, Plaintiff substantially relies on the external sources in the Complaint
27   to demonstrate that all incidents plausibly stem from the same constitutional deprivation.
28

                                                     25
                                                                                  3:19-CV-0378-GPC-AGS
 1   Here, Plaintiff’s complaint hinges on showing a pattern of misconduct of which the
 2   County and individually named Defendants had notice. While a number of allegations
 3   are conclusory and are insufficient to support a number of claims at this stage, the Court
 4   does not find that it is “clear that [the allegations] can have no possible bearing on the
 5   subject matter of the litigation.” Thus, the Court DENIES Defendant’s motion to strike
 6   with one exception. The Court will STRIKE paragraphs 219 and 220 as they discuss a
 7   deputy’s domestic dispute which ultimately led to the County terminating his
 8   employment. These paragraphs are of the scandalous and prejudicial nature that Rule
 9   12(f) was designed to eliminate.
10         III. Conclusion
11         For the reasons enumerated above in this order, Defendants’ motion to dismiss is:
12             • GRANTED WITH PREJUDICE as to Plaintiff’s First Claim for deliberate
13                indifference to serious medical needs against the County of San Diego
14                brought under 42 U.S.C. § 1983
15             • GRANTED WITHOUT PREJUDICE as to the ADA claim brought under
16                42 U.S.C. § 12101 et seq.
17             • GRANTED WITHOUT PREJUDICE as to the Rehabilitation Act claim
18                brought under 29 U.S.C. § 794(a).
19             • GRANTED IN PART WITHOUT PREJUDICE and DENIED in part as
20                to Plaintiff’s remaining claims brought under 42 U.S.C. § 1983 and common
21                law negligence.
22         In addition, Defendant’s motion to strike is GRANTED in part with respect to
23   Paragraphs 219 and 220 and DENIED as to the remainder. If Plaintiff wishes to file an
24   amended complaint, he must do so no later than within 20 days of this order.
25         IT IS SO ORDERED.
26   Dated: October 24, 2019
27
28

                                                   26
                                                                               3:19-CV-0378-GPC-AGS
